PER CURIAM:
Rafael Romero, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Romero v. Warden, No. 1:13— cv-00036-JFM, 2013 WL 4507597 (D.Md. Aug. 22, 2013). We deny Romero’s motion for this court to order a missing document and his motion to amend. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.